THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
 

Principal Amount: $________.00   Issue Date: July ___, 2007

 
CONVERTIBLE NOTE


FOR VALUE RECEIVED, EVER-GLORY INTERNATIONAL GROUP, INC., a Florida corporation
(hereinafter called "Borrower"), hereby promises to pay to
____________________________ (the "Holder"), without demand, the sum of _______
Dollars ($_______), with simple and unpaid interest thereon, on July ___, 2009
(the "Maturity Date"), if not paid sooner.


This Note has been entered into pursuant to the terms of a Subscription
Agreement between the Borrower, the Holder and certain other subscribers of the
Borrower’s convertible notes, dated of even date herewith (the “Subscription
Agreement”), and shall be governed by the terms of such Subscription Agreement.
Unless otherwise separately defined herein, all capitalized terms used in this
Note shall have the same meaning as is set forth in the Subscription Agreement.
The following terms shall apply to this Note:


ARTICLE I


GENERAL PROVISIONS


1.1 Payment Grace Period. The Borrower shall have a twelve (12) business day
grace period to pay any monetary amounts due under this Note, after which grace
period and during the pendency of an Event of Default (as defined in Article
III) a default interest rate of twelve percent (12%) per annum shall apply to
the amounts owed hereunder.


1.2.  Interest Rate. Interest payable on this Note shall accrue at the annual
rate of six percent (6%). Accrued interest will be payable in arrears on
September 28, 2007, on the last business day of each calendar quarter thereafter
and on the Maturity Date, whether by acceleration or otherwise. Interest will be
payable in cash or Provided an Event of Default or an event which with the
passage of time or giving of notice could become and Event of Default has not
occurred, at the election of the Borrower, by the Borrower’s delivery of
registered shares of Common Stock (“Interest Shares”) valued at 110% of the
volume weighted average price as reported by Bloomberg L.P. for the ten (10)
trading days preceding such interest payment date.


1.3. Conversion Privileges. The conversion rights of the Holder as set forth in
Article II of this Note shall remain in full force and effect immediately from
the date hereof and until the Note is paid in full regardless of the occurrence
of an Event of Default. The principal amount of the Note and the remaining
accrued but unpaid interest shall be payable in full on the Maturity Date,
unless previously paid or converted into Common Stock in accordance with Article
II hereof.
 

--------------------------------------------------------------------------------


 
1.4. Application of Payments. Payments received by Holder from Borrower shall be
applied first to outstanding liquidated and other damages, then to accrued but
unpaid interest and then to principal.


1.5 Optional Redemption by Borrower. At any time after the date of issuance of
this Note, the Borrower may deliver a notice to the Holder (an “Optional
Redemption Notice” and the date such notice is deemed delivered hereunder, the
“Optional Redemption Notice Date”) of its irrevocable election to redeem,
without penalty, all of the then outstanding principal amount of this Note for
cash in an amount equal to 125% of the then outstanding principal and accrued
unpaid interest hereunder (“Optional Redemption Amount”), on the 30th Trading
Day following the Optional Redemption Notice Date (such date, the “Optional
Redemption Date” and such redemption, the “Optional Redemption”). The Optional
Redemption Amount may not be paid prior to the Optional Redemption Date. The
Optional Redemption Amount shall payable in full on the Optional Redemption
Date. The Borrower covenants and agrees that it will honor all Notices of
Conversion tendered from the time of delivery of the Optional Redemption Notice
through the date all amounts owing thereon are due and paid in full. Should the
Borrower elect to exercise it rights under the Optional Redemption, commencing
on the Optional Redemption Notice Date, the conversion limitations set forth in
Section 2.4 of this Note shall increase so that the Holder is permitted to be
the beneficial owner of up to 9.99% of the issued and outstanding shares of
Common Stock of the Borrower. 


ARTICLE II


CONVERSION RIGHTS


The Holder shall have the right to convert the entire principal amount under
this Note and the accrued but unpaid interest thereon into shares of the
Borrower's Common Stock as set forth below.


2.1. Voluntary Conversion into the Borrower's Common Stock.


(a) The Holder shall have the right from and after the Issue Date of the
issuance of this Note and then at any time until this Note is fully paid, to
convert any outstanding and unpaid principal portion of this Note, at the
election of the Holder (the date of giving of such notice of conversion being a
"Conversion Date") into fully paid and nonassessable shares of Common Stock as
such stock exists on the date of issuance of this Note, or any shares of capital
stock of Borrower into which such Common Stock shall hereafter be changed or
reclassified, at the conversion price as defined in Section 2.1(b) hereof (the
"Conversion Price"), determined as provided herein. Upon delivery to the
Borrower of a completed Notice of Conversion, a form of which is annexed hereto,
Borrower shall issue and deliver to the Holder within three (3) business days
after the Conversion Date (such third day being the “Delivery Date”) that number
of shares of Common Stock for the portion of the Note converted in accordance
with the foregoing. The number of shares of Common Stock to be issued upon each
conversion of this Note shall be determined by dividing that portion of the
principal of the Note to be converted, by the Conversion Price.


(b)  Subject to adjustment as provided for in Section 2.1(c) hereof, the
Conversion Price per share of Common Stock shall be $0.22 (“Conversion Price”).


(c)  The Conversion Price and the number and kind of shares or other securities
to be issued upon conversion of this Note, shall be subject to adjustment from
time to time upon the happening of certain events while this conversion right
remains outstanding, as follows:


A. Merger, Sale of Assets, etc. If the Borrower at any time shall consolidate
with or merge into or sell or convey all or substantially all its assets to any
other corporation, this Note, as to the unpaid principal portion thereof and
accrued interest thereon, shall thereafter be deemed to evidence the right to
purchase such number and kind of shares or other securities and property as
would have been issuable or distributable on account of such consolidation,
merger, sale or conveyance, upon or with respect to the securities subject to
the conversion or purchase right immediately prior to such consolidation,
merger, sale or conveyance. The foregoing provision shall similarly apply to
successive transactions of a similar nature by any such successor or purchaser.
Without limiting the generality of the foregoing, the anti-dilution provisions
of this Section shall apply to such securities of such successor or purchaser or
surviving entity of the surviving corporation after any such consolidation,
merger, sale or conveyance.
 
2

--------------------------------------------------------------------------------


 
B. Reclassification, etc. If the Borrower at any time shall, by reclassification
or otherwise, change the Common Stock into the same or a different number of
securities of any class or classes of the Borrower’s capital stock that may be
issued or outstanding, this Note, as to the unpaid principal amount thereof and
accrued interest thereon, shall thereafter be deemed to evidence the right to
purchase an adjusted number of such securities and kind of securities as would
have been issuable as the result of such change with respect to the shares of
Common Stock subject to the conversion of this Note immediately prior to such
reclassification or other change.


C. Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
Common Stock outstanding immediately after such event bears to the total number
of shares of Common Stock outstanding immediately prior to such event.
 
D. Share Issuance. So long as this Note is outstanding, if the Borrower shall
issue or agree to issue any shares of Common Stock other than with respect to
any Excepted Issuances for a price per share less than the Conversion Price in
effect at the time of such issue, then, and thereafter successively upon each
such issue, the Conversion Price shall be reduced to such other lower issue
price. For the purposes of this adjustment, the issuance of any security
carrying the right to convert such security into shares of Common Stock or of
any warrant, right or option to purchase Common Stock shall result in an
adjustment to the Conversion Price upon the issuance of the above-described
security and again upon the issuance of shares of Common Stock upon exercise of
such conversion or purchase rights if such issuance is at a price lower than the
then applicable Conversion Price. The reduction of the Conversion Price
described in this paragraph is in addition to other rights of the Holder
described in this Note and the Subscription Agreement.


(d) Whenever the Conversion Price is adjusted pursuant to Section 2.1(c) above,
the Borrower shall promptly provide notice to the Holder setting forth the
Conversion Price after such adjustment and setting forth a statement of the
facts requiring such adjustment.


(e) The Borrower will reserve from its authorized and unissued shares of Common
Stock, the number of shares of Common Stock during the time periods and in the
amounts described in the Subscription Agreement. The Borrower represents that
upon issuance, such shares of Common Stock will be duly and validly issued,
fully paid and non-assessable. The Borrower agrees that its issuance of this
Note shall constitute full authority to its officers, agents, and transfer
agents who are charged with the duty of executing and issuing stock certificates
to execute and issue the necessary certificates for shares of the Borrower’s
Common Stock upon the conversion of this Note.
 
3

--------------------------------------------------------------------------------


 
2.2 No Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of this Note, but an adjustment in cash will be made, in respect
of any fraction of a share (which will be valued based on the Conversion Price)
which would otherwise be issuable upon the surrender of this Note for conversion
and a check in the amount of the value of such fractional share shall be
delivered to the Holder.


2.3 Method of Conversion. This Note may be converted by the Holder in whole or
in part as described in Section 2.1(a) hereof and the Subscription Agreement.
Upon partial conversion of this Note, a new Note containing the same date and
provisions of this Note shall, at the request of the Holder, be issued by the
Borrower to the Holder for the principal balance of this Note and interest which
shall not have been converted or paid.


2.4 Maximum Conversion. The Holder shall not be entitled to convert on a
Conversion Date that amount of the Note in connection with that number of shares
of Common Stock which would be in excess of the sum of (i) the number of shares
of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, and (ii) the number of shares of Common Stock issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a Conversion Date, which would result in beneficial ownership
by the Holder and its affiliates of more than 4.99% of the issued and
outstanding shares of Common Stock of the Borrower on such Conversion Date. For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of only
4.99% and aggregate conversion by the Holder may exceed 4.99%. The Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section 2.4 will limit any conversion hereunder and to the extent that
the Holder determines that the limitation contained in this Section applies, the
determination of the amount of the Note which is convertible shall be the
responsibility and obligation of the Holder. The Holder may increase the
permitted beneficial ownership amount up to 9.99% upon and effective after 61
days prior written notice to the Borrower. The Holder may allocate which of the
equity of the Borrower deemed beneficially owned by the Holder shall be included
in the 4.99% amount described above and which shall be allocated to the excess
above 4.99%.


ARTICLE III


EVENT OF DEFAULT


The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
accrued interest then remaining unpaid hereon and all other amounts payable
hereunder immediately due and payable, upon demand, without presentment or grace
period, all of which hereby are expressly waived, except as set forth below:


3.1 Failure to Pay Principal or Interest. The Borrower fails to pay any
installment of interest or other sum due under this Note when due and such
failure continues for a period of twelve (12) business days after the due date.
The twelve (12) day period described in this Section 3.1 is the same twelve (12)
business day period described in Section 1.1 hereof.


3.2 Breach of Covenant. The Borrower breaches any material covenant or other
material term or condition of the Subscription Agreement or any other material
term or condition of this Note in any material respect and such breach continues
for a period of twelve (12) business days
 
4

--------------------------------------------------------------------------------


 
3.3 Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, in any Transaction Document, or in any
agreement, statement or certificate given in writing pursuant hereto or in
connection herewith or therewith shall be false or misleading in any material
respect as of the date made and as of the Closing Date.


3.4 Receiver or Trustee. The Borrower shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed without the consent of the
Borrower if such receiver or trustee is not dismissed within forty-five (45)
days of appointment.


3.5 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against the Borrower or any of its property or other assets for
more than $100,000, and shall remain unpaid, unvacated, unbonded or unstayed for
a period of forty-five (45) days.


3.6 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower and if instituted against
Borrower are not dismissed within forty-five (45) days of initiation.


3.7 Delisting. Failure of the Borrower’s Common Stock to be listed for trading
or quotation on a Principal Market, and such failure continues for more than 10
consecutive trading days.


3.8 Non-Payment. A default by the Borrower under any one or more obligations in
an aggregate monetary amount in excess of $100,000 for more than thirty (30)
days after the due date, unless the Borrower is contesting the validity of such
obligation in good faith and has segregated cash funds equal to not less than
one-half of the disputed amount.


3.9 Stop Trade. An SEC or judicial stop trade order or Principal Market trading
suspension with respect to the Borrower’s Common Stock that lasts for ten (10)
or more consecutive trading days.


3.10 Failure to Deliver Common Stock or Replacement Note. The Borrower's failure
to deliver Common Stock to the Holder pursuant to and in the form required by
this Note and Sections 7 and 11 of the Subscription Agreement, or, if required,
a replacement Convertible Note more than ten (10) business days after the
required delivery date of such Common Stock or replacement Convertible Note.


3.11 Non-Registration Event. The occurrence of a Non-Registration Event as
described in Section 11.4 of the Subscription Agreement.


3.12 Reservation Default. The failure by the Borrower to have reserved for
issuance upon conversion of the Note the number of shares of Common Stock as
required in the Subscription Agreement, which condition continues uncured for 10
business days.


ARTICLE IV


SECURITY INTEREST


4. Security Interest/Waiver of Automatic Stay. This Note is secured by a
security interest granted to the Holder pursuant to a Security Agreement, as
delivered by Borrower to Holder. The Borrower acknowledges and agrees that
should a proceeding under any bankruptcy or insolvency law be commenced by or
against the Borrower, or if any of the Collateral (as defined in the Security
Agreement) should become the subject of any bankruptcy or insolvency proceeding,
then the Holder should be entitled to, among other relief to which the Holder
may be entitled under the Transaction Documents and any other agreement to which
the Borrower and Holder are parties (collectively, "Loan Documents") and/or
applicable law, an order from the court granting immediate relief from the
automatic stay pursuant to 11 U.S.C. Section 362 to permit the Holder to
exercise all of its rights and remedies pursuant to the Loan Documents and/or
applicable law. THE BORROWER EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY
IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, THE BORROWER EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION
OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION,
11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN
ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES
UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. The Borrower hereby consents to
any motion for relief from stay that may be filed by the Holder in any
bankruptcy or insolvency proceeding initiated by or against the Borrower and,
further, agrees not to file any opposition to any motion for relief from stay
filed by the Holder. The Borrower represents, acknowledges and agrees that this
provision is a specific and material aspect of the Loan Documents, and that the
Holder would not agree to the terms of the Loan Documents if this waiver were
not a part of this Note. The Borrower further represents, acknowledges and
agrees that this waiver is knowingly, intelligently and voluntarily made, that
neither the Holder nor any person acting on behalf of the Holder has made any
representations to induce this waiver, that the Borrower has been represented
(or has had the opportunity to he represented) in the signing of this Note and
the Loan Documents and in the making of this waiver by independent legal counsel
selected by the Borrower and that the Borrower has discussed this waiver with
counsel.
 
5

--------------------------------------------------------------------------------


 
ARTICLE V


MISCELLANEOUS


5.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.


5.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (a) personally served, (b) deposited in the
mail, registered or certified, return receipt requested, postage prepaid, (c)
delivered by a reputable overnight courier service with charges prepaid, or (d)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received),
(ii) on the first business day following the date deposited with an overnight
courier service with charges prepaid, or (iii) on the third business day
following the date of mailing pursuant to subpart (b) above, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:
 

To Borrower:   Ever-Glory International Group, Inc.,   100 N. Barranca Ave # 810
  West Covina, CA 91791,   Attn: Edward Kang   telecopier: (626)839-9118,

 

6

--------------------------------------------------------------------------------


 

With a copy by fax to:  
Edgar D. Park, Esq.
Richardson & Patel LLP
10900 Wilshire Boulevard, Suite 500
Los Angeles, CA 90024
Fax: (310) 208-1154

 

To Holder:  
To the addresses and fax numbers set forth
on the signature pages hereto

 

With a copy by fax to:  
Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax: (212) 697-3575

 
5.3 Amendment Provision. The term "Note" and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.


5.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns. This Note shall not be divided by the Holder except in
increments of not less than $25,000 in principal amount and, in any event, the
Holder shall immediately provide the Borrower written notice of an assignment of
any of the rights under this Note.


5.5 Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys' fees.


5.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state or Federal courts located in the State and
County of New York. Both parties and the individual signing this Agreement on
behalf of the Borrower agree to submit to the jurisdiction of such courts. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Note is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower's obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder. This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought. For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.
 
7

--------------------------------------------------------------------------------


 
5.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum rate permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by applicable law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.


5.8 Shareholder Status. The Holder shall not have rights as a shareholder of the
Borrower with respect to unconverted portions of this Note. However, the Holder
will have all the rights of a shareholder of the Borrower with respect to the
shares of Common Stock to be received by Holder after delivery by the Holder of
a Conversion Notice to the Borrower.




[THIS SPACE INTENTIONALLY LEFT BLANK]
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the ____ day of July, 2007.

        EVER-GLORY INTERNATIONAL GROUP, INC.  
   
   
  Date:  By:      

--------------------------------------------------------------------------------

Name:
Title:


 
WITNESS:






______________________________________
 
9

--------------------------------------------------------------------------------


 
EXHIBIT A


NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)




The undersigned hereby elects to convert the principal amount of the Convertible
Note (the “Note”) issued by Every-Glory International Group, Inc. on June ___,
2007 and the accrued but unpaid interest thereon into shares of Common Stock of
Every-Glory International Group, Inc. (the "Borrower") according to the
conditions set forth in such Note, as of the date written below.
 


Date of
Conversion:____________________________________________________________________




Conversion
Price:______________________________________________________________________




Shares To Be
Delivered:_________________________________________________________________




Signature:____________________________________________________________________________




Print
Name:__________________________________________________________________________




Address:_____________________________________________________________________________


____________________________________________________________________________


10

--------------------------------------------------------------------------------


 